DETAILED ACTION
INTRODUCTORY COMMENTS:
The examiner notes that many of the claims have issues which will be raised under section 112 (i.e. multiple ranges within a single claim, etc.)  The claims recite Combustion but do not set forth an active step of combustion.  Certain Claims recite “use”.    The claims are interpreted to be directed to a METHOD of combustion of fuel. 
The aforementioned in not an exhaustive examination of the claims for 112 issue; however, the applicant is urged to take the opportunity to make any claim corrections at the time of election. 
The examiner notes the applicant has six independent claims (45, 46, 51, 57, 58 and 66) all of which appear to claim a different fuel species.  Applicant has not indicated these fuels are obvious variants.  As such a single species must be elected.    Applicant MUST indicate which claims read on the elected species.  
Election/Restriction
This application contains claims directed to the following patentably distinct species:  The claims are interpreted to be directed to a METHOD of COMBUSTION of different fuel species.  
The examiner requires election of the fuel species to be combusted:
A)		Fuel with hydrocarbons from C3 or C5 to greater than C20 (Spec at P19) Fuel with initial boiling point being the lowest boiling point of any fraction within untreated streams combined in said fuel and highest boiling point being the highest boiling point of a hydrotreated stream combined in said fuel. (P19 of specification embodiment) 
B)	Fuel meeting or exceeding ISO RMA 10 except flashpoint with a hydrocarbon initial boiling point of naphtha and highest boiling point of the component soluble in a solvent suitable for solvent separation having S at 0.05 m/m or below and metal of 5.0 mg/Kg or below and flashpoint less than 60°C without treatment.(P 20 spec)
C)	Fuel having hydrotreated streams of liquid fractions over sulfur break point and untreated liquid fraction at or below sulfur breaking point with highest boiling point of a hydro treated stream in the fuel and no residue insoluble in one or more solvents. (P19 Specification embodiment) 
D)	Fuel having initial boiling point in range of 35-315°C and higher up to maximum toiling point being the initial boiling point of the end of de-asphalted oil within the fuel and start of de-asphalted residue which is not soluble in solvent.
E)	Fuel comprising a combination of hydrocarbons ranging from lowest boiling portion of untreated liquid fraction from atmospheric distillation at or below sulfur beak point to highest boiling portion of hydrotreated soluble(s) from solvent separation of liquid fractions of over sulfur break point
F)	Fuel sulfur or each untreated component of the fuel has actual sulfur below or at breakpoint and each other components is a treated component and fuel does not exceed sulfur target sulfur content. 
The species are independent or distinct because the fuels are blends of different fractions and possess different physical and performance characteristics meeting differing standards.   In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are designated as generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification  The  species will be searched in C10G67 (two different refining steps for two different blending components) the species may be searched in C10G45 (where the sulfur atom content is limited and treated)  the species will be searched in C10L1/04 for hydrocarbon blend, species will be searched in C10G67 where solvent extraction is involved in the fraction processing, etc.
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter – the fuel of each species possesses different physical and performance features rendering them different use and engines, etc.  The fuels are blends of different fractions and possess different physical and performance characteristics meeting differing standards
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). For example:  ISO RMA standard, sulfur breakpoint, hydrotreated stream, solvent, initial pointing point, de-asphalted oil, atmospheric distillation, untreated component, etc.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
No telephone call was made to request an oral election to the above restriction requirement due to the complex nature of the species, need to identify the claims associated therewith and opportunity to correct 112 issues with the claims.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/           Primary Examiner, Art Unit 1771